BY THE COURT.
This action was brought in the Franklin Common Pleas wherein the Independent Tire Co. sought to recover the amount of a sewer assessment, the ordinance for imposing which was passed in June, 1920, but was not certified by the County Auditor until Feb. 1921. The contract of purchase was executed Oct. 15, 1920, wherein Mitchell was “to pay all taxes to and including Dec. 1920 half yearly payment. Tire Co. to assume all falling due and payable thereafter.” A warranty deed was executed Oct. 2, 1920, in which Mitchell covenanted that the title was clear, except taxes and special assessments due and payable June, 1920 and thereafter.
The Common Pleas held Mitchell liable, the judgment was affirmed by the Court of Appeals.